NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARLON BLACHER, AKA Marlon Jessie                No. 15-56761
 Blacher,
                                                  D.C. No. 2:13-cv-00403-GW-AGR
                  Plaintiff-Appellant,

   v.                                             MEMORANDUM*

 MS. ANTONE, D Facility Librarian,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Marlon Blacher, aka Marlon Jessie Blacher, a California state prisoner,

appeals pro se from the district court’s summary judgment for failure to exhaust

administrative remedies in his 42 U.S.C. § 1983 action alleging denial of access to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014), and we affirm.

      The district court properly granted summary judgment because Blacher

failed to raise a genuine dispute of material fact as to whether he exhausted his

administrative remedies before filing his lawsuit or whether administrative

remedies were “effectively unavailable.” See Woodford v. Ngo, 548 U.S. 81, 90

(2006) (the Prison Litigation Reform Act (“PLRA”) requires “proper exhaustion,”

which means “using all steps that the agency holds out, and doing so properly (so

that the agency addresses the issues on the merits)” (emphasis, citation, and

internal quotation marks omitted)); Sapp v. Kimbrell, 623 F.3d 813, 826 (9th Cir.

2010) (PLRA does not require exhaustion when remedies are “effectively

unavailable”).

      We reject as meritless Blacher’s contention that the district court failed to

use Blacher’s correct legal name.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                          2                                       15-56761